


 








Prepared by and Return To:
Wanda C. Townsend
Johnston, Allison & Hord, P.A.
1065 East Morehead Street
Charlotte, North Carolina 28204


 
 

State of Florida County of Miami-Dade

 


 
 
Bank of the Ozarks
Collateral Assignment of Declaration Rights
 




     



THIS COLLATERAL ASSIGNMENT OF DECLARATION RIGHTS (“Assignment”), entered into as
of November 17, 2014, by TOTB Miami, LLC, a Florida limited liability company
(whether one or more, “Borrower”), to and in favor of Bank of the Ozarks, an
Arkansas state bank  (“Bank”).


A.  Borrower has obtained one or more loans from Bank, which loan or loans are
evidenced by one or more promissory notes or other instruments, chattel paper,
payment intangibles or other general intangibles, accounts, letters of credit,
supporting obligations, including guarantees, loan agreements, credit agreements
or any other record of an indebtedness or other obligation of Borrower to Bank
(no matter how arising, whether oral, written/tangible or electronic, now
existing or hereafter arising), or combinations thereof (collectively, the
“Obligations” whether one or more).


B.  The Obligations are secured by one or more deeds of trust, mortgages, deeds
to secure debt or security deeds from Borrower or another person, as grantor,
for the benefit of Bank (collectively, the “Mortgage”), encumbering the real and
personal property as therein described including the real property description
on Exhibit A (“Mortgaged Property”) and are further evidenced and/or secured by
other documents, instruments and agreements from Borrower or other persons to
Bank (the Obligations, the Mortgage and such other documents, instruments and
agreements, as the same may from time to time be amended, modified,
consolidated, renewed, extended, substituted or replaced, being collectively
referred to herein as the “Loan Documents”).


C.  The Mortgaged Property is subject to that certain Declaration of Condominium
of Treasures on the Bay III, a Condominium, dated April 26,  2007, and recorded
with the Miami-Dade County Clerk of Court in Book 25577, Page 2115, as amended,
modified and/or restated from time to time (the “Condominium Declaration,” or
the “Declaration”).


D.  As a condition to advancing the funds required by the Obligations, Bank has
required and Borrower has agreed to assign to Bank as additional security for
the Obligations certain contracts, agreements and other matters as herein set
forth, including without limitation, all of Borrower’s rights under the
Declaration, as a subsequent developer and/or bulk assignee, but only to the
extent that Borrower actually has such rights, and without any representation or
warranty of Borrower that it holds any such rights.


 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, to induce Bank to advance the sums to Borrower and in
consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower hereby covenants and agrees with and for the benefit of Bank as set
forth in the paragraphs set forth below.


Section 1.  Assignment.  As security for payment and performance of the
Obligations and the Loan Documents, Borrower hereby grants a security interest
in and assigns to Bank, its successors and assigns, all of Borrower’s right,
title and interest in and to Borrower’s rights to develop the Mortgaged
Property, Borrower’s rights (if any) as a subsequent developer or bulk assignee,
as applicable, under the Declaration, and only to the extent assignable under
Florida law, and Borrower’s rights to modify, amend, and to restate any
declaration, or other documents or contracts relating to the Mortgaged Property
including without limit the Declaration and any subsequent declarations related
to the Mortgaged Property (collectively, the “Declaration Rights”), provided
that all such subsequent declarations shall be approved in writing by Bank prior
to being recorded.


Section 2.  Borrower’s Covenants and Agreements.  Borrower hereby covenants and
warrants to Bank that it has not executed any prior assignment or pledge of any
such Declaration Rights.  Borrower hereby covenants and agrees further that it
will not, without the prior written consent of Bank, which shall not be
unreasonably withheld, delayed or conditioned:


(a)  modify, amend or in any way change any Declaration Rights (but only to the
extent that Borrower holds any such Declaration Rights); or tender or accept a
surrender or cancellation of any Declaration Rights (but only to the extent that
Borrower holds any such Declaration Rights);


(b)  further assign or create any other encumbrance or hypothecation of
Borrower’s interest, if any, in any Declaration Rights, development documents,
permits or deposits; nor


(c)  act or omit to act in any manner which would destroy or impair the benefit
of this Assignment to Bank.


Section 3.  Indemnity.  Neither this Assignment nor any action or actions on the
part of Bank shall constitute an assumption by Bank of any of the Declaration
Rights or other obligations of Borrower under the Declaration, and Borrower
shall continue to be liable for all obligations thereunder.  Borrower hereby
agrees to protect, defend, indemnify and hold harmless Bank from and against any
and all loss, cost, liability or expense, including but not limited to
attorneys’ fees and expenses, resulting from any failure of Borrower to perform
or observe, at the time and in the manner therein provided, any of the
Declaration Rights and/or each of the covenants, agreements and obligations of
Borrower contained in the Declaration.  Bank shall incur no liability on account
of any action taken in good faith by it or on its behalf or otherwise hereunder,
whether or not the same shall prove to be improper, inadequate or invalid in
whole or in part; and Borrower agrees to protect, defend, indemnify and hold
harmless Bank from and against any and all loss, cost, liability or expense,
including but not limited to attorneys’ fees and expenses, in connection with
any such action or actions.


Section 4.  License.  So long as no event of default has occurred under any of
the Loan Documents, Borrower may continue to receive and exercise all of the
rights, benefits and privileges under the Declaration (to the extent the same
exist).  Upon delivery of written notice of default to Borrower, Bank shall have
the right in its sole discretion to take in its name or in the name of Borrower
or otherwise, such actions as Bank may at any time or from time to time
reasonably determine to be necessary to cure any default of Borrower under the
Declaration, but under no circumstances shall Bank be obligated to take such
actions.  Upon any event of default under the Loan Documents, Borrower’s rights
under the license granted herein shall immediately cease.


Section 5.  Successors and Assigns.  This Assignment and the agreements and
undertaking of Borrower hereunder shall be binding upon Borrower and its
successors and assigns and shall inure to the benefit of Bank and its
successors, nominees, assignees and any purchaser of any interest in the Loan
Documents.


 
 

--------------------------------------------------------------------------------

 
Section 6.  Further Assurances.  The grant of collateral and other rights given
herein shall not obligate the Bank to develop the Mortgaged Property nor shall
the Bank assume any obligations of the Borrower or liability of the Borrower, if
any, arising under or related to the Declaration Rights or the
Declaration.  Borrower agrees to make, execute and deliver all such further or
additional agreements, documents and other undertakings as may be necessary to
satisfy the intents and purposes hereof and to perfect the assignment made
hereby, and Borrower hereby covenants and agrees to facilitate in all reasonable
ways Bank’s exercise of its rights under this Agreement.


Section 7.  Governing Law; Jurisdiction.  THE LOAN DOCUMENTS (INCLUDING THIS
ASSIGNMENT) SHALL BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS FROM TIME TO TIME IN EFFECT EXCEPT TO THE
EXTENT PREEMPTED BY UNITED STATES FEDERAL LAW; PROVIDED, HOWEVER, IF THE
MORTGAGED PROPERTY IS SITUATED IN A STATE OTHER THAN TEXAS, THE ASSIGNMENT,
LIEN, SECURITY INTEREST AND REMEDIAL RIGHTS PURSUANT TO THIS ASSIGNMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE WHERE THE MORTGAGED PROPERTY IS LOCATED.
BORROWER, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, HEREBY IRREVOCABLY (I)
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS IN
TEXAS; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT
IT MAY NOW OR IN THE FUTURE HAVE TO THE LAYING OF VENUE OF ANY LITIGATION
ARISING OUT OF OR IN CONNECTION WITH ANY LOAN DOCUMENT BROUGHT IN THE DISTRICT
COURT OF DALLAS COUNTY, TEXAS, OR IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT AND DIVISION THEREOF LOCATED IN DALLAS COUNTY, TEXAS, (III) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING BROUGHT IN SUCH COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM;
AND (IV) AGREES THAT ANY LEGAL PROCEEDING AGAINST BANK ARISING OUT OF OR IN
CONNECTION WITH ANY OF THIS ASSIGNMENT MAY BE BROUGHT IN ONE OF THE FOREGOING
COURTS.


[ Signature on following page ]

668927


 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO COLLATERAL ASSIGNMENT OF DECLARATION RIGHTS




The undersigned has executed this Assignment as of the day and year first above
stated.


BORROWER


TOTB Miami, LLC, a Florida limited liability company


By:  OWENS FINANCIAL GROUP, INC.,
a California corporation
Its: Manager


By:  _________________________________
        William C. Owens, President












STATE OF ___________     §
                                                   §
COUNTY OF ___________  §
 
 
THE FOREGOING INSTRUMENT was acknowledged before me, the undersigned authority,
this ____ day of ____________, 2014 by William C. Owens, as President of Owens
Financial Group, Inc., a California corporation, the manager of TOTB Miami, LLC,
a Florida limited liability company, on behalf of the company.  He is personally
known to me or has produced ________________________ as identification.
 
[ S E A L ]                                                                
                                                                                          _____________________________
Notary Public, State of ___________
 
My Commission Expires:
                                                                                          _____________________________
______________________                                             (Printed Name
of Notary Public)
 















668927
 
 

--------------------------------------------------------------------------------

 



Exhibit A


Legal Description of Mortgaged Property


Parcel 1 (Fee Simple Estate)


Units 1A, 2A, 3A, 4A, 5A, 7A, 8A, 9A, 10A, 1B, 2B, 3B, 4B, 5B, 6B, 7B, 8B, 9B,
10B, 1C, 2C, 3C, 4C, 5C, 6C, 7C, 9C, 10C, 2D, 4D, 5D, 8D, 9D, 10D, 1E, 2E, 4E,
5E, 6E, 7E, 8E, 9E, 10E, 1F, 3F, 4F, 5F, 6F, 7F, 8F, 9F, 10F, 1G, 2G, 3G, 4G,
5G, 6G, 7G, 8G, 9G, 10G, 1H, 2H, 4H, 5H, 8H, 10H, 1J, 3J, 4J, 5J, 6J, 8J, 9J,
10J, 2KL, 3KL, 4KL, 5KL, 6KL, 7KL, 8KL, 9KL, 10KL, 3M, 5M, 6M, 7M, 8M, 9M, 10M,
1N, 3N, 5N, 8N, 9N, 10N, 1O, 2O, 3O, 5O, 6O, 7O, 8O, 9O, 10O, 1P, 2P, 3P, 4P,
5P, 6P, 7P, 8P, 9P, 10P, 2R, 3R, 4R, 5R, 6R, 7R, 8R, 9R, 10R, 1S, 2S, 3S, 5S,
6S, 7S, 8S, 9S, 10S, 1T, 2T, 3T, 4T, 5T, 6T, 7T, 8T, 9T, 10T, 1U, 3U, 4U, 5U,
6U, 7U, 8U, 9U, and 10U, TREASURES ON THE BAY III, A CONDOMINIUM, a Condominium
according to the Declaration of Condominium thereof recorded in Official Records
Book 25577, Page 2115, of the Public Records of Miami-Dade County, Florida, and
any amendments thereto, together with their undivided share in the common
elements.


Units 1EF, 2EF, 3EF, 4EF, 5EF, 6EF, 7EF, 8EF, 9EF, 10EF, 1K, 3M, 1N, 7N and 7S,
TREASURES ON THE BAY II, A CONDOMINIUM, a Condominium according to the
Declaration of Condominium thereof recorded in Official Records Book 23946, Page
4634, as amended by Certificate of Amendment to the Declaration of Condominium
of Treasures on the Bay II, recorded in Official Records Book 25400, page 1814,
of the Public Records of Miami-Dade County, Florida, and any subsequent
amendments thereto, together with their undivided share in the common elements.


Parcel 3 Non-Exclusive Easement (Easement Estate)


Together with the non-exclusive easement which benefits Parcels 1 and 2 created
by the Reciprocal Parking Agreement recorded in Official Records Book 4908, page
737, as amended by Amendment to Reciprocal Parking Agreement recorded in
Official Records Book 5024, page 286, of the Public Records of Miami-Dade
County, Florida.





















668927
 
 

--------------------------------------------------------------------------------

 
